Jaggard, J.
This was an action of ejectment, brought to recover possession of a strip of land, containing about three or four acres, claimed by plaintiff to be part of lot 10, and by defendant to be part of lot T, both in section I, in the town of Farming, Stearns county. This *465section 7 is practically-a mile and a half wide, east and west, and some twenty rods more than a mile in length, north1 and south. The east one-third of the section was divided into the ordinary quarters. The balance of the section was cut up into sixteen lots, twelve of which the plat shows contain forty acres each. The other four, the tier along the west line, contain approximately thirty-seven acres each. “The section and quarter corners are all known with reasonable certainty, except the quarter corner on the west. The government plat and field notes show the location of this quarter corner in a pond. They show that a witness corner was placed on the section line 11.85 chains north of the true location of the quarter corner.” The certified copy of the original plat, however, does not show this witness corñer.
Plaintiff claims that the quarter corner was set on the edge of the pond, some eight or ten rods east from the section line. No trace of the quarter post, mound, bearing trees, or any other physical evidence of its location, is now visible; and it is the contention of the defendant that there is no evidence that the quarter post ever was located any other place than where the government notes and plat show it to have been. The section is irregular as to its north and south exterior lines, it being claimed that there is a kink or angle in the same, as the plats made by the surveyors show. This kink is in the north and south lines of the section, which makes an angle of some five degrees at the north and south quarter posts. The location of the lots fixed the southwestern corner of1 the northeast quarter of this section, called “Smith’s post.”
Plaintiff claimed that one "Wilhelm had built the fence from the quarter section on the west line of the section easterly between Wilhelm’s land and that of the adjoining proprietor. He insists that the true way to complete the subdivision of the section is to run a main liare from the so-called Smith’s post to the east end of Wilhelm’s fence, as nearly parallel with the north and soaath lines at the section as is practicable. This would give the land in dispute to plaintiff.
Defeaadaaat claims that the quarter corner on the west was lost, and that its location cannot be found at this time, and denies that *466there had been a practical location of the east and west quarter section lines some rods north of the location of the west quarter post, as claimed by plaintiff, which would be binding upon him. He insists that the proper way to locate the quarter line between land of plaintiff and land of defendant is to run a straight line from the quarter post on the west side located by proportionate measurements to the known quarter post on the east side.
Two different trial judges found in genéral that the plaintiff was the owner of the premises. This appeal is taken from the order,, made on the second trial, denying defendant’s motion for a new trial.
The conclusion of the trial court that plaintiff was the owner of the premises may have rested upon the proposition .that the proper survey of the land required that the subdivision of the section should be made by running a straight line from Smith’s post to the east end of Wilhelm’s fence. Its conclusion must be sustained, if this proposition was true, and we are of opinion that it was. It is the well-settled law of this state that a practical location constitutes a boundary line. Beardsley v. Crane, 52 Minn. 537, 54 N. W. 740; Benz v. City of St. Paul, 89 Minn. 31, 93 N. W. 1038. The practical location of Smith’s post is admitted. We are of opinion that plaintiff established a practical location of the easterly corner of the central quarter, viz., the easterly end of Wilhelm’s fence. The question is purely one of fact, to be determined by the record only.
Defendant has urged with great force, emphasized by careful examination of the record, that the relevant testimony fails to sustain the inferences for which plaintiff contends. It has, however, produced on our minds the conclusion that there was testimony" adequate within the somewhat stringent rule on the subject, to justify the conclusion of the trial court, although it was not always clear, especially as to the actual location of the westerly starting point of the fence. The evidence as to the use of the premises here in controversy by the plaintiff ' and the conversion by him from wild to tame land, and as to the necessary expense involved, is certain enough. The detailed discussion of the evidence would serve no useful purpose.
*467The most serious cloubt in the case arises whether the line should be drawn (1) from Smith’s post to the east end of Wilhelm’s fence straight, and so as to be as nearly parallel to the north and south lines as practicable because of the “kink” in the section lines previously referred to, or (2)-from Smith’s post due west to a westerly point determined by a continuation of the lines of Wilhelm’s fence until it touches the west section line. If the first survey be adopted, it would give the plaintiff all the land. If the second survey be adopted, it would give the plaintiff about two-thirds and defendant about one-third of the land. While the matter is subject to considerable doubt, W'e think the former survey should be accepted.
The same sort of evidence which established Smith’s post in the west established the east end of Wilhelm’s fence as the corner post on the west. The one was according to natural reason as much a starting point as the other. No reason appears, for rejecting the nearer corner and accepting the remoter on the section line. The natural completion of the boundary is made by drawing a straight line from one established corner to the neighboring established corner. So to do tends to preserve the parallelism of the north and south boundaries of the lot with the north and south boundaries of the section, or, in plain English, avoids an awkward jog in boundaries. This accords also with plaintiff’s actual use of the premises and his necessary expenditure thereon, and gives plaintiff more nearly the same acreage as the owners of similar and neighboring lots. This we regard as a legitimate sequence or extension of the doctrine of “practical location,” under the peculiar circumstances here presented.
Such a survey is consistent with the federal law on the subject. Plaintiff insists that the proper way for running this quarter section line was governed by the following rule of the land department: “In a fractional section, where no opposite corresponding corner has been or can be established, any required subdivision line of such section must be run from the proper original corner in the boundary line due east and west or north and south, as the case may be, to the watercourse, Indian reservation, or other boundary of such section, with due parallelism to said lines.” The defendant *468contends that the following rule is the one which controls the running of controverted lines: “That all subdmsional lines of a section running between corners established in the original- survey of a township must be straight lines running from the proper corner in one section line to its opposite corresponding corner in the opposite section line.”
If it be conceded that this is not a fractional township, for. which plaintiff contends (see Goltermann v. Schiermeyer, 111 Mo. 404, 19 S. W. 484), and that defendant correctly construed the rule which he invokes, his conclusion does not follow; for this case is controlled by section 2396, R. S. (U. S.)1 which reads as follows: “The boundary lines which have not been actually run and marked shall be ascertained by running straight lines from the established corners to the opposite corresponding corners.” It is to be noted that the primary difference between the rule for which defendant contends and the statute is that the rule requires the line to be drawn to the “corner in the opposite section line;” the statute, from the “established corners to the opposite corresponding corners.” Section 578, R. L. 1905, requires that in subdividing parts of sections and in re-establishing lost government corners the county surveyor shall follow the rules established b.y or pursuant to the acts of congress. The act of congress naturally prevails over the rule for the land department pursuant to it, where an inconsistency has arisen. It accords with the terms of the law to run the boundary line in this case from the established corner — Smith’s post — to the corresponding corner at the east end of Wilhelm’s fence.
It follows that the determination of the trial court must be affirmed.

U. S. Comp. St. 1901, p. 1473.